Title: Thomas Jefferson to James Madison, 29 June 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello June 29. 12.
          I duly recieved your favor of the 29th 22d covering the declaration of war. it is entirely popular here, the only opinion being that it should have been issued the moment the season admitted the militia to enter Canada. the federalists indeed are open mouthed against the declaration. but they are poor devils here, not worthy of notice. a barrel of tar to each state South of the Patomac will keep all in order, & that will be freely contributed without troubling government. to the North they will give you more trouble. you may there have to apply the rougher drastics of Govr Wright, hemp and confiscation. to continue the war popular two things are necessary mainly. 1. to stop Indian barbarities. the conquest of Canada will do this. 2. to furnish markets for our produce, say indeed for our flour, for tobacco is already given up, & seemingly without reluctance. the great profits of the wheat crop have allured every one to it; and never was such a crop on the ground as that which we generally begin to cut this day. it would be mortifying to the farmer to see such an one rot in his barn. it would soon sicken him of war. nor can this be a matter of wonder or of blame on him. ours is the only country on earth where war is an instantaneous and total suspension of all the objects of his industry and  support. for carrying our produce to foreign markets our own ships, neutral ships, & even enemy ships under neutral flags, which I would wink at, will probably suffice. but the coasting trade is of double importance, because both seller & buyer are disappointed, & both are our own citizens. you will remember that in this trade our greatest distress in the last war was produced by our own pilot boats taken by the British and kept as tenders to their larger vessels. these being the swiftest vessels on the ocean, they took them, & selected the swiftest from the whole mass. filled with men, they scoured every thing along shore, & compleatly cut up that coasting business which might otherwise have been carried on within the range of vessels of force and draught. why should not we then line our coast with vessels of pilot boat construction, filled with men, armed with caronnades, and only so much larger as to ensure the mastery of the pilot boat? the British cannot counterwork us by building similar ones, because, the fact is, however unaccountable, that our builders alone understand that construction. it is on our own pilot boats the British will depend, which our larger vessels may thus retake. these however are the ideas of a landsman only.   mr Hamilton’s judgment will test their soundness.Our militia are much afraid of being called to Norfolk at this season. they all declare a preference of a march to Canada. I trust however that Governor Barbour will attend to circumstances, and so apportion the service among the counties, that those acclimated by birth or residence may perform the summer tour, and the winter service be allotted to the upper counties.
          I trouble you with a letter for General Kosciuzko. it covers a bill of exchange from mr Barnes for him, and is therefore of great importance to him. hoping you will have the goodness so far to befriend the general as to give it your safest conveyance, I commit it to you, with the assurance of my sincere affections
          
            Th:
            Jefferson
        